Title: From John Adams to Francis Dana, 8 December 1777
From: Adams, John
To: Dana, Francis


     
      Dear Brother
      Braintree Decr. 8. 1777
     
     I wish you Joy of your new, Scaene and Stage: You will act your Part well I doubt not, and I hope you will have much Pleasure and Reputation in it.
     I should be much obliged to you for a Letter, now and then. Let me know if you please, the Principal Things done in Congress, and in Camp: but especially, I should be very anxious to know, every Intimation you may have in your Intelligence from abroad of the Designs of the British Court for the next Campaign. What Reinforcements they design to Send and from what Country they expect to obtain them, and to what Part of this Continent they will be destined—whether any will go to Canada? or to Boston?
     I, have a Secret Whisperer, in my Head, that they will, think of Boston once more: for this Reason: if they can keep Philadelphia and N. York they may aim at Boston too, for the Sake of the Reputation of having the three great Emporiums, and for the sake of distressing us by Sea. Charlestown S. C. may be aimed at for Similar Reasons.
     There are so many commanding Heights about Boston, and We are now so well provided with Artillery, and Ammunition that it would cost them a large Army to keep the Town: but it is possible they may be deceived and think a smaller force might do.
     I should be happy too, to know, every Probability that may come to your Knowledge of a War in Europe. I am &c.
    